364 S.W.3d 712 (2012)
STATE of Missouri, Respondent,
v.
Leroy MYLES, Appellant.
No. ED 96807.
Missouri Court of Appeals, Eastern District, Division One.
March 20, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 26, 2012.
Application for Transfer Denied May 29, 2012.
Roxanna A. Mason, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Leroy Myles ("Defendant") appeals from the trial court's judgment, following a jury trial, convicting him of first-degree robbery. The trial court sentenced Defendant to ten years of imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*713 The judgment is affirmed pursuant to Rule 30.25(b).